     Case 5:18-cv-00530 Document 29 Filed 03/01/19 Page 1 of 1 PageID #: 256



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   BECKLEY DIVISION


CAROLYN DIANA DAVIS,
as the Administratrix of the
Estate of Charles Timothy Davis,

                            Plaintiff,

v.                                                CIVIL ACTION NO. 5:18-cv-00530

THE UNITED STATES,

                            Defendant.



                                          ORDER


       The Court, having been advised that all matters in controversy in the above-styled case

have been compromised and settled, does hereby ORDER that all motions pending as of this date

be TERMINATED AS MOOT and that any deadlines and/or hearing dates contained in the

scheduling order be SUSPENDED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                           ENTER:        March 1, 2019
